PER CURIAM.
The sole issue in this appeal is appellant’s challenge to the constitutionality of section 39.061, Florida Statutes, as an unconstitutional delegation of legislative authority to an administrative agency. The state has filed an answer brief and admits that the adjudication of delinquency should be reversed based upon this court’s opinion in D.P. v. State, 597 So.2d 952 (Fla. 1st DCA 1992). We agree.
Accordingly, appellant’s adjudication of delinquency is hereby reversed and this matter is remanded to the trial court for further proceedings consistent with this opinion.
MINER, WOLF and WEBSTER, JJ., concur.